ORDER
REGINALD W. GIBSON, Judge.
Pursuant to RUSCC 60, this court sua sponte corrects page 29 of its December 19, 1991, 24 Cl.Ct. 676. Opinion in subject case in the following manner:
The first sentence on said page reading—
“Finally, and pursuant to 28 U.S.C. § 2507(a)31 and RUSCC 34(d) call,32 the Secretary of the Army shall calculate the amount of any and all back pay and other benefits to which SP5 Rogers is *256entitled consistent with this opinion from the date of his involuntary discharge, i.e., December 16, 1982, to the last day of the month in which said calculations are made.”
is hereby corrected to read—
“Finally, and pursuant to 28 U.S.C. § 2507(a)31 and RUSCC 34(d) call,32 the Secretary of the Army shall calculate the amount of any and all back pay and other benefits to which SP5 Rogers is entitled consistent with this opinion from the date of his involuntary discharge, i.e., December 16, 1982, to March 13, 1983 (the date of the expiration of his term of service or legal discharge). Maier v. Orr, 754 F.2d 973, 983 (Fed.Cir. 1985), and Austin v. United States, 206 Ct.Cl. 719, 723-24, cert. denied, 423 U.S. 911 [96 S.Ct. 215, 46 L.Ed.2d 140] (1975).”
Additionally, the Clerk shall enter judgment in favor of plaintiff and against defendant, in subject case, consistent with Enclosure #7 to the Department of the Army’s response to the court’s Call on December 19, 1991, i.e., in the net amount of $4,187.70 ($5,273.13 for total pay and allowance minus debits of $1,085.43). No costs.
IT IS SO ORDERED.